Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Response to Amendment
Applicant has filed an amendment on 3/24/2021 amending claims 1, 3-6, 13 and 21, no new cancellation or adding to the claim was introduced. In virtue of this communication, claims 1-7 and 13-23 are currently pending in the instant application.  


 Response to Remarks
Applicant amends claims 1, 3-6, 13 and 21, submits prior art Bozarth (US 9530381 B1) can no longer render the amended claims obvious. The amendments and remarks have been fully considered. In response, Examiner has searched, found and applied new prior arts Novoselov (US 10297211 B1) and Meijer (US 20100238430 A1) to render the amended claims obvious as explained in more details in the current Office Action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bozarth; Bradley James et al. (US 9530381 B1) in view of Novoselov; Pavel et al. (US 10297211 B1) 
As to claim 1, Bozarth discloses an electronic device, comprising:
a display having an array of pixels with adjustable light transmission levels 
Col. 2: FIG. 1 illustrates an example display 100 according to some implementations herein. In some examples, the display 100 may be integrated with or incorporated into an electronic device 102. .... The display 100 may include a display screen or display panel 104 and a bezel 106 around a perimeter of the display panel 104. As illustrated in an enlarged area 108 of the display panel 104, the display 100 may include a plurality of pixels 110. 
Col.2 : an image processing module may use the feedback from the light sensors to determine a suitable waveform to apply to each pixel to be updated for displaying the next image on the display
control circuitry configured to adjust the light transmission level of a plurality of pixels in the array of pixels to a first light transmission level at a first time and to a second light transmission level that is greater than the first level at a second time 
Col.2 : an image processing module may use the feedback from the light sensors to determine a suitable waveform to apply to each pixel to be updated for displaying the next image on the display. 
Col. 2: In some examples, the optical state of a pixel may include at least one optical property such as a shade or color of the pixel, which may be perceptible to the human eye. Other examples of optical properties indicative of an optical state may include optical transmission, reflectance or luminescence of a pixel. 
Each pixel can be updated to have a brighter, dimmer, or the same level as the previous frame. It thus teaches the claimed scenario as one of the finite combinations with predictable results. See KSR International Co. v. Teleflex Inc., 82 USPQ2d and MPEP 2141. 
Bozarth fails to directly disclose an ambient light sensor that is overlapped by the pixels, that includes a photodetector and that is configured to: receive, with the photodetector, first ambient light that has passed through the plurality subset of pixels in the array of pixels when the plurality subset of pixels in the array of pixels has the first light transmission level. 
However, in a similar field of endeavor, Novoselov discloses a display having an array of pixels with adjustable light transmission levels, and an ambient light sensor that is overlapped by the pixels, that includes a photodetector 
Fig. 1 Col. 7: In some embodiments, a photosensitive electronic device 142 (e.g., any kind of sensor that can detect and/or measure intensity of light) may be located at or below electrode layer 102. ...in one implementation, photosensitive electronic device 142 may be disposed substantially in the plane of electrode layer 102 ...
 In another implementation (not illustrated), photosensitive electronic device 142 may be disposed substantially below electrode layer 102 
In the embodiment illustrated in FIG. 1, the pixel that includes photosensitive electronic device 142, ... The photo-sensor pixel need not be a functioning pixel in terms of displaying content by reflecting or transmitting a pixel of the content. As described below, photo-sensor pixel may comprise a border pixel, for example.
Novoselov teaches a wide variety of embodiments how and where a photo-sensor can be integrated into a display with a plurality of pixel, which includes functional, non-functional (dummy), or border pixels. 
and that is configured to: receive, with the photodetector, first ambient light that has passed through the plurality subset of pixels in the array of pixels 
when the plurality subset of pixels in the array of pixels has the first light transmission level and receive, with the photodetector, second ambient light that has passed through the plurality of pixels in the array of pixels when the plurality subset of pixels in the array of pixels has the second light transmission level.  
Col. 8: FIG. 2 is a plot 200 of light throughput of electrowetting element 100 as a function of time, according to various embodiments.
Novoselov Fig. 2 shows times T1, T2 and T3 with different light throughput
See also Bozarth Col. 3 : In some examples, each pixel of the display 100 may include or may otherwise have associated therewith a light sensor 112. For instance, as illustrated in FIG. 1, the respective light sensor 112 for each pixel may be located below the associated pixel 110.
Col. 2 : an image processing module may use the feedback from the light sensors to determine a suitable waveform to apply to each pixel to be updated for displaying the next image on the display. 
It would have been obvious to one of ordinary skill in the art to apply  Novoselov's light sensor overlapped by the pixels into Bozarth’s display device, to improve the resolution and quality of a display, since “light transmission through each pixel is adjustable” is considered one of a number of factors that affects resolution and quality of a display, as revealed by Novoselov in background. 

As to claim 2, Novoselov further discloses the electronic device of claim 1, wherein display comprises a liquid crystal display 
Col. 16: The display 1202 may represent a reflective or transmissive display in some instances, such as an electronic paper display, a reflective or transmissive LCD display. 

As to claim 3, Bozarth and Novoselov further disclose the electronic device of claim 2, wherein the control circuitry is configured to adjust the light transmission level of the plurality of the array of pixels to the first light transmission level in first ambient lighting conditions and is configured to adjust the light transmission level of the plurality of the array of pixels to the second light transmission level in second ambient lighting conditions that are dimmer than the first ambient lighting conditions
Novoselov teaches a variety of embodiments on integrating a photo-sensor in each of a plurality of pixels as explained in claim 1 Office Action. 
Bozarth Col.2 : an image processing module may use the feedback from the light sensors to determine a suitable waveform to apply to each pixel to be updated for displaying the next image on the display. 
Each pixel can be updated to have a brighter, dimmer, or the same level as the previous frame. It thus teaches the claimed scenario as one of the finite combinations with predictable results. See KSR International Co. v. Teleflex Inc., 82 USPQ2d and MPEP 2141. 
See also Novoselov Col 18: In some instances, the device 1200 includes an ambient light sensor (not illustrated in FIG. 12) and the amount of illumination of the front light component 1214 may be based at least in part on the amount of ambient light detected by the ambient light sensor. For example, the front light component 1214 may be dimmer if the ambient light sensor detects relatively little ambient light, such as in a dark room; may be brighter if the ambient light sensor detects ambient light within a particular range; and may be dimmer or turned off if the ambient light sensor detects a relatively large amount of ambient light, such as direct sunlight. 

As to claim 4, Bozarth and Novoselov further disclose the electronic device of claim 3, wherein the liquid crystal display comprises color filter elements and wherein the plurality of the array of pixels does not contain color filter elements
Novoselov teaches a variety of embodiments on integrating a photo-sensor in each of a plurality of pixels as explained in claim 1 Office Action. 
Bozarth Col 4: The display 100 may include a transparent outer protective layer 204 that enables light to pass from the pixels 110 to the exterior of the display 100. ... The protective layer 204 may be any suitable type of transparent material such as glass, plastic or the like. Further, in some examples, the display may include one more color filters (not shown in FIG. 2). 
Also, Application Specification, claim 4 and 5 disclose the array of pixels may or may not contain color filter elements, Applicant thus admits these color filter elements are design options. 

As to claim 5, Bozarth and Novoselov further disclose the electronic device of claim 3, wherein the liquid crystal display comprises color filter elements and wherein the plurality of the array of pixels contains color filter elements
Novoselov teaches a variety of embodiments on integrating a photo-sensor in each of a plurality of pixels as explained in claim 1 Office Action. 
Bozarth Col 4: The display 100 may include a transparent outer protective layer 204 that enables light to pass from the pixels 110 to the exterior of the display 100. ... The protective layer 204 may be any suitable type of transparent material such as glass, plastic or the like. Further, in some examples, the display may include one more color filters (not shown in FIG. 2). 
Also, Application Specification, claim 4 and 5 disclose the array of pixels may or may not contain color filter elements, Applicant thus admits these color filter elements are design options. 

As to claim 6, Bozarth and Novoselov further disclose the electronic device of claim 3, wherein the control circuitry is configured to: in a first measurement, gather first ambient light sensor readings through red pixels in the plurality of pixels; in a second measurement that is different than the first measurement, gather second ambient light sensor readings through green pixels in the plurality of pixels ; and in a third measurement that is different than the first and second measurements, gather third ambient light sensor readings through blue pixels in the plurality of pixels 
Bozarth Col 4: The display 100 may include a transparent outer protective layer 204 that enables light to pass from the pixels 110 to the exterior of the display 100. ... , in some examples, the display may include one more color filters (not shown in FIG. 2)
Col. 2: In some examples, the optical state of a pixel may include at least one optical property such as a shade or color of the pixel, which may be perceptible to the human eye. Other examples of optical properties indicative of an optical state may include optical transmission, reflectance or luminescence of a pixel. Further in some examples the determination of an optical state may include a measurement of electromagnetic wavelengths reflected by or emitted by a pixel, such as may be detected by a light sensor, even if not detectable by the human eye. In addition, in some examples herein, “colors” may include black, white, varying shades of gray, and/or other monotone variations in addition to, or as an alternative to, the colors of the visible spectrum, such as red, yellow, blue and combinations thereof. 

As to claim 7, Bozarth and Novoselov further disclose the electronic device of claim 1, wherein the control circuitry is configured to adjust a color cast of the display based on information from the ambient light sensor
Novoselov teaches a variety of embodiments on integrating a photo-sensor in each of a plurality of pixels as explained in claim 1 Office Action. 
Bozarth Col.2 : an image processing module may use the feedback from the light sensors to determine a suitable waveform to apply to each pixel to be updated for displaying the next image on the display
Col. 2: In some examples, the optical state of a pixel may include at least one optical property such as a shade or color of the pixel, which may be perceptible to the human eye. 

As to claim 13, Bozarth discloses an electronic device, comprising: a liquid crystal display 
Col. 2: FIG. 1 illustrates an example display 100 according to some implementations herein. In some examples, the display 100 may be integrated with or incorporated into an electronic device 102
col. 3: the display 100 may be an active display such as a liquid crystal display
 having a first set of pixels 
Col. 2: FIG. 1 ... the display 100 may include a plurality of pixels 110. 
with color filter elements that are configured to display an image 
Col 4: The display 100 may include a transparent outer protective layer 204 that enables light to pass from the pixels 110 to the exterior of the display 100. ... The protective layer 204 may be any suitable type of transparent material such as glass, plastic or the like. Further, in some examples, the display may include one more color filters (not shown in FIG. 2) 
Bozarth fails to directly disclose a second set of pixels through which ambient light passes, wherein the second set of pixels does not display images.
However, in a pertinent field of endeavor, Novoselov discloses a display having an array of pixels through which ambient light passes, wherein the second set of pixels does not display images.
Fig. 1 Col. 7: In some embodiments, a photosensitive electronic device 142 (e.g., any kind of sensor that can detect and/or measure intensity of light) may be located at or below electrode layer 102. ...
In the embodiment illustrated in FIG. 1, the pixel that includes photosensitive electronic device 142, ... The photo-sensor pixel need not be a functioning pixel in terms of displaying content by reflecting or transmitting a pixel of the content. 
As described below, photo-sensor pixel may comprise a border pixel, for example.
Novoselov teaches a wide variety of embodiments how and where a photo-sensor can be integrated into a pixel, including functional, non-functional (dummy), or border pixels
It would have been obvious to one of ordinary skill in the art to apply  Novoselov's set of pixels that does not display images into Bozarth’s display device, to improve the yield of the display device, since “border pixels 504 are not functional pixels. In other words, border pixels 504 need not be capable of operating as a display pixel”, as reveal by Novoselov in Col 11. 
The combination of Bozarth and Novoselov continues to teach  an ambient light sensor that is configured to receive the ambient light that has passed through the second set of pixels; and control circuitry configured to adjust the liquid crystal display based on information from the ambient light sensor 
Bozarth Col. 3 : In some examples, each pixel of the display 100 may include or may otherwise have associated therewith a light sensor 112. For instance, as illustrated in FIG. 1, the respective light sensor 112 for each pixel may be located below the associated pixel 110.
Bozarth Col. 2 : an image processing module may use the feedback from the light sensors to determine a suitable waveform to apply to each pixel to be updated for displaying the next image on the display. 

As to claim 14, Bozarth and Novoselov further disclose the electronic device of claim 13, wherein the second set of pixels does not contain color filter elements 
Bozarth Col 4: The display 100 may include a transparent outer protective layer 204 that enables light to pass from the pixels 110 to the exterior of the display 100. ... Further, in some examples, the display may include one more color filters (not shown in FIG. 2)

As to claim 15, Bozarth and Novoselov further disclose the electronic device of claim 13, wherein the control circuitry is configured to adjust the second set of pixels to control transmission of the ambient light through the second set of pixels to the ambient light sensor.  
Bozarth Col. 2 : an image processing module may use the feedback from the light sensors to determine a suitable waveform to apply to each pixel to be updated for displaying the next image on the display. 

As to claim 16, Bozarth and Novoselov further disclose the electronic device of claim 15, wherein the control circuitry is configured to adjust the second set of pixels so that ambient light rays with different angular orientations relative to the ambient light sensor are received by the ambient light sensor at different times
Bozarth Col. 2 : an image processing module may use the feedback from the light sensors to determine a suitable waveform to apply to each pixel to be updated for displaying the next image on the display. 
One of ordinary skilled in the art would agree ambient light is irregular in nature, with different angular orientations and varies with time. 

As to claim 17, Bozarth and Novoselov further disclose the electronic device of claim 13, wherein the second set of pixels contains red, green, and blue color filter elements and wherein the control circuitry is configured to adjust the second set of pixels to selectively pass: red ambient light to the ambient light sensor at a first time; green ambient light to the ambient light sensor at a second time that is different than the first time; and blue ambient light to the ambient light sensor at a third time that is different than the first and second times
Bozarth Col. 2: In some examples, the optical state of a pixel may include at least one optical property such as a shade or color of the pixel, which may be perceptible to the human eye. Other examples of optical properties indicative of an optical state may include optical transmission, reflectance or luminescence of a pixel. Further in some examples the determination of an optical state may include a measurement of electromagnetic wavelengths reflected by or emitted by a pixel, such as may be detected by a light sensor, even if not detectable by the human eye. In addition, in some examples herein, “colors” may include black, white, varying shades of gray, and/or other monotone variations in addition to, or as an alternative to, the colors of the visible spectrum, such as red, yellow, blue and combinations thereof. 
One of ordinary skilled in the art would agree ambient light is irregular in nature, with different angular orientations and varies with time. 

As to claim 18, Bozarth and Novoselov further disclose  the electronic device of claim 13, wherein the ambient light sensor comprises a color ambient light sensor
Bozarth Col 2: the determination of an optical state may include a measurement of electromagnetic wavelengths reflected by or emitted by a pixel, such as may be detected by a light sensor, even if not detectable by the human eye. In addition, in some examples herein, “colors” may include black, white, varying shades of gray, and/or other monotone variations in addition to, or as an alternative to, the colors of the visible spectrum, such as red, yellow, blue and combinations thereof.

As to claim 19, Bozarth and Novoselov further disclose the electronic device of claim 13, wherein the control circuitry is configured to adjust the second set of pixels to exhibit: a first light transmission level when the ambient light has a first intensity; and a second light transmission level that is lower than the first light transmission level when the ambient light has a second intensity that is greater than the first intensity.  
Bozarth Col.2 : an image processing module may use the feedback from the light sensors to determine a suitable waveform to apply to each pixel to be updated for displaying the next image on the display. 
Each pixel can be updated to have a brighter, dimmer, or the same level as the previous frame. It thus teaches the claimed scenario as one of the finite combinations with predictable results. See KSR International Co. v. Teleflex Inc., 82 USPQ2d and MPEP 2141. 

As to claim 20, Bozarth and Novoselov further disclose the electronic device of claim 19, wherein the second set of pixels includes clear pixels without color filter elements 
Bozarth Col 4: The display 100 may include a transparent outer protective layer 204 that enables light to pass from the pixels 110 to the exterior of the display 100. ... The protective layer 204 may be any suitable type of transparent material such as glass, plastic or the like. Further, in some examples, the display may include one more color filters (not shown in FIG. 2). 

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bozarth in view of Meijer; Eduard Johannes et al. (US 20100238430 A1)
As to claim 21, Bozarth discloses an electronic device, comprising: a display having an array of pixels with adjustable light transmission levels
Col. 2: FIG. 1 illustrates an example display 100 according to some implementations herein. In some examples, the display 100 may be integrated with or incorporated into an electronic device 102 
Col.2 : an image processing module may use the feedback from the light sensors to determine a suitable waveform to apply to each pixel to be updated for displaying the next image on the display
a color ambient light sensor that is configured to receive ambient light rays that have passed through the pixels; 
Col. 3 : In some examples, each pixel of the display 100 may include or may otherwise have associated therewith a light sensor 112. For instance, as illustrated in FIG. 1, the respective light sensor 112 for each pixel may be located below the associated pixel 110.
Bozarth fails to directly disclose a control circuitry configured to map an angular distribution of ambient light. 
However, in a pertinent field of endeavor, Meijer discloses an ambient lighting detector having an array of pixels with a control circuitry configured to map an angular distribution of ambient light
[0010] ... a device is provided which has a spatial distribution of light paths with differentiating selection of angle ranges.  
The combination of Bozarth and Meijer continues to teach mapping an angular distribution of ambient light with the ambient light sensor by adjusting the array of pixels so that ambient light rays with different angular orientations relative to the color ambient light sensor are measured by the ambient light sensor at different times;
Meijer [0018] each set of pixels comprising at least one pixel, located in the pixelated optical modulator and the light detector unit light sensor array, respectively. The optical modulator is capable of switching the pixels between a transparent state and a non-transparent state. Thus, there is provided a light detector device that when switching a pixel or a set of pixels on the optical modulator into a transparent state, while switching all remaining pixels of the optical modulator in a non-transparent state, and at the same time detecting light in a specific light sensor array element (or light sensor “pixel”), incident light of a specific range of light angles will be selected by that specific setup of first light passing area (the transparent pixel/set of pixels in the optical modulator) and the light sensor element.
and adjust the display based on the mapped angular distribution of ambient light  from the color ambient light sensor.  
Bozarth Col. 2 : an image processing module may use the feedback from the light sensors to determine a suitable waveform to apply to each pixel to be updated for displaying the next image on the display. 
It would have been obvious to one of ordinary skill in the art to apply Meijer’s
ambient light angular distribution detector and method into Bozarth’s display device, to have a cost-effective system since “ even when the detector unit comprises a single sensor element, a series of measurements with different ranges of incident angles for the light is possible”, as revealed by Meijer in [0011]. 

As to claim 22, Bozarth, Meijer further disclose the electronic device of claim 21, wherein the control circuitry is configured to adjust the array of pixels so that the array of pixels has an area that is more transparent than other areas and so that the area that is more transparent is moved laterally across array of pixels while the ambient light rays are measured 
Bozarth Col. 2 : an image processing module may use the feedback from the light sensors to determine a suitable waveform to apply to each pixel to be updated for displaying the next image on the display. 
Col. 2: In some examples, the optical state of a pixel may include at least one optical property such as a shade or color of the pixel, which may be perceptible to the human eye. Other examples of optical properties indicative of an optical state may include optical transmission, reflectance or luminescence of a pixel. 
Each pixel can be updated to have a different transmission level as the previous frame. It thus teaches the claimed scenario as one of the finite combinations with predictable results. See KSR International Co. v. Teleflex Inc., 82 USPQ2d and MPEP 2141. 

As to claim 23, Bozarth, Meijer further disclose the electronic device of claim 21, further comprising: a housing with a front face, wherein the display is mounted on the front face, and wherein the ambient light rays pass through an area on the front face to the color ambient light sensor
Bozarth FIG. 1 illustrates an example display 100 according to some implementations herein. In some examples, the display 100 may be integrated with or incorporated into an electronic device 102. In other examples, the display 100 may be connected to the electronic device 102 through a cable, a wireless link, or the like. The display 100 may include a display screen or display panel 104 and a bezel 106 around a perimeter of the display panel 104. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873.  The examiner can normally be reached on 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WING H CHOW/Examiner, Art Unit 2621